

CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”), dated November 6, 2014 but
effective as of April 1, 2014, is entered into by Cancer Genetics, Inc., a
Delaware corporation with its principal place of business at 201 State Route 17,
Rutherford, New Jersey 07070 (the “Company”), and Equity Dynamics, Inc. (the
“Consultant”).


WHEREAS, the Consultant had been providing certain consulting services to the
Company pursuant to a Consulting Agreement dated August 1, 2010 which terminated
as of March 31, 2014;


WHEREAS, the parties desire to re-institute that agreement in light of the
continuing services that have been and are anticipated to be provided by the
Consultant;


NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Company and the Consultant hereby agree as follows:


1.
Consulting Services. The Company hereby retains the Consultant, and the
Consultant hereby agrees, to provide to the Company consulting and advisory
services (the “Services”) related to the Company financing strategies, including
on-going assistance with financing contacts, and other business consulting
requirements as they arise.



2.
Compensation. In consideration for the Services, the Company hereby agrees to
pay the Consultant a $10,000 retainer each month for Services rendered
commencing as of the effective date of this Agreement. In addition, the Company
will reimburse the Consultant for all reasonable expenses incurred in connection
with the Services provided.



3.
Termination. Either party may terminate this Agreement at any time without cause
upon thirty (30) days’ notice to the other party.



4.
Freedom to Contract. Consultant represents and warrants that the Consultant
(including its officers, directors, employees and affiliates) is not bound by
any agreement or arrangement with or duty to any other person that would
conflict with this Agreement.



5.
Confidential Information.



a.
Definition of Confidential Information. “Confidential Information” shall mean
means all of the trade secrets, know-how, ideas, business plans, pricing
information, the identity of and any information concerning customers or
suppliers, computer programs (whether in source code or object code),




--------------------------------------------------------------------------------



procedures, processes, strategies, methods, systems, designs, discoveries,
inventions, production methods and sources, marketing and sales information,
information received from others that the Company is obligated to treat as
confidential or proprietary, and any other technical, operating, financial and
other business information that has commercial value, relating to the Company,
its business, potential business, operations or finances, or the business of the
Company’s affiliates or customers, of which the Consultant may have acquired or
developed knowledge or of which the Consultant may in the future acquire or
develop knowledge of during the course of providing Services to the Company.


b.
Protection of Confidential Information. The Consultant (including its officers,
directors, employees and affiliates) will use the Confidential Information only
in the performance of the Services under this Agreement. Consultant (including
its officers, directors, employees and affiliates) will not disclose the
Confidential Information, directly or indirectly, at any time during or after
the termination of this Agreement except to persons authorized by the Company to
receive this information. The Consultant (including its officers, directors,
employees and affiliates) will not use the Confidential Information, directly or
indirectly, at any time during or after the termination of this Agreement, for
the personal benefit of any of the officers, directors, employees or affiliates
of the Consultant, for the benefit of the Consultant or any other person or
entity, or in any manner adverse to the interests of the Company. Consultant
(including its officers, directors, employees and affiliates) will take all
action reasonably necessary to protect the Confidential Information from being
disclosed to anyone other than persons authorized by the Company. The Consultant
represents and warrants that Consultant has entered into agreements with its
officers, directors, employees and affiliates which contain confidentiality
obligations at least as protective of the Company’s Confidential Information as
those contained herein.



c.
Return of Confidential Information. When this Agreement is terminated,
Consultant will immediately return or destroy all materials (including without
limitation, written or printed documents, email and computer disks or tapes,
whether machine or user readable, computer memory, and other information reduced
to any recorded format or medium) containing, summarizing, abstracting or in any
way relating to the Confidential Information.



6.
Indemnification. The Company shall indemnify the Consultant, its officers,
directors and employees (the “Indemnified Parties”) against all judgments,
fines, settlement payments and expenses, including reasonable attorneys’ fees,
paid or incurred in connection with any claim, action, suit or proceeding,
whether civil or criminal, to which an Indemnified Party be made a party or with
which Consultant may be threatened by reason of his having been a Consultant to
the Company. No




--------------------------------------------------------------------------------



indemnification shall be made hereunder (a) with respect to any such action,
suit or proceeding where it shall be finally adjudicated that the Indemnified
Party did not act in good faith and in the reasonable belief that his or her
action was in the best interest of the Company or (b) as otherwise prohibited by
law.


7.
Assignment. The rights and obligations under this Agreement may not be assigned
or delegated by the Consultant.



8.
Amendment and Waiver. Neither this Agreement nor any term, covenant, condition
or other provision hereof may be changed, waived or discharged except by an
instrument in writing signed by the party against which enforcement of the
change, waiver or discharge is sought.



9.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey.



10.
Entire Agreement. This Agreement embodies the entire agreement between the
Company and the Consultant, and, except as otherwise expressly provided herein,
this Agreement shall not be affected by reference to any other document.



11.
Notices. Any notice required or permitted to be given under this Agreement shall
be deemed delivered when given by registered or certified mail addressed to the
party to whom such notice is give at the address of such party set forth above
or at such address as such party may provide to the other in writing from time
to time.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


EQUITY DYNAMICS, INC.


By: /s/ John Pappajohn


Name: John Pappajohn


Title: President/CEO
                            
Date: November 6, 2014




CANCER GENETICS, INC.


By: /s/ Edward J. Sitar
    
Name: Edward J. Sitar
    



--------------------------------------------------------------------------------



Title: CFO/Secretary


Date: November 6, 2014

